PER CURIAM:
Epitomized Opinion
Monczewski paid $827 to Klonowski, who conducted a private bank, and was given a receipt stating that said money was to be remitted to a certain bank in Warsaw, Poland. Monczewski claimed a verbal agreement with Klonowski whereby Klonowski should deposit said money, after changing it into 42,000 Polish marks, within ten weeks or return the money. Klonowski denied that a time limit was set or that there was an agreement to return the money. Klonowski did not deposit said money until one year after receiving it. Judgment for Monczewski in Municipal Court. Held by Court of Appeals in affirming the decision:
1. In the absence of an express agreement the liability of Klonowski as agent depended upon hi? diligence. No facts explaining the delay were pleaded nor proved.
2. Though some of the charge to the jury was unintelligible, and unnecessary, such error was not prejudicial if the real issue was properly submitted.
3. The rule that parol evidence may not be introduced to vary a written agreement was not violated.